LAW OFFICES
McCARTHY WILSON LLP

A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 1:19-cv-03219-GMH Document1 Filed 10/25/19 Page 1of 3

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
CURTIS GABBIDON
1948 Shiloh Valley Trail NW
Kennesaw, GA 30144
Plaintiff,

Vv. : Case Number: IF - 32149
STANLEY PEARLMAN ENTERPRISES
d/b/a CONGRESSIONAL SEAFOOD
COMPANY
7775 Chesapeake Court
Jessup, Maryland 20795
And
DAVID FYE
7406 Piney Branch Road
Takoma Park, Maryland 20912
Defendants.
DEFENDANT’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. SECTION 1441

COMES NOW, the defendant, Stanley Pearlman Enterprises, Inc. (improperly
identified as Stanley Pearlman Enterprises) d/b/a Congressional Seafood Company, by and
through its attorneys, Robert B. Hetherington, Jonathan R. Clark, and McCarthy Wilson, LLP,
and hereby files this Notice of Removal pursuant to 28 U.S.C. Section 1441(b), 1446, and
1332(a)(1). In support thereof, Defendant states as follows:

1. On or about September 6, 2019, the above-referenced Plaintiff filed a Complaint
with Jury Demand in the Superior Court of the District of Columbia. The Complaint arises out
of an automobile accident that occurred in the District of Columbia on or about February 28,

2018. The Plaintiff's Complaint contains a count for negligence and seeks damages for

personal injuries allegedly arising out of the subject automobile accident.

 
LAW OFFIGES
MeCARTHY WILSON LLP

A LIMHTED LIABILITY PARTNERSHIP

WWW.MCWILSON.GOM

 

 

Case 1:19-cv-03219-GMH Document1 Filed 10/25/19 Page 2 of 3

2. On or about October 16, 2019, this Defendant was served with a copy of the
Complaint and Summons. Pursuant to 28 U.S.C. Section 1446, Defendant attaches hereto
copies of all Superior Court process, pleadings, and orders served upon this Defendant.
(Exhibit 1).

3. The Complaint seeks damages exceeding $100,000.

4, Plaintiff is a citizen of the State of Georgia.

5. Defendant Stanley Pearlman Enterprises, Inc, d/b/a Congressional Seafood
Company is a citizen of and has its principal place of business in the State of Maryland.

6. Defendant David Fye is a citizen of the State of Maryland.

7, Pursuant to Section 28 U.S.C. Section 1441(a), “any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the
district and division embracing the place where such action is pending.”

8. Further, “[t]he district courts shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
costs, and is between ... citizens of different States.” 28 U.S.C. Section 1332(a)(1).

9. Therefore, this matter is properly removed by the Defendant from the Superior
Court of the District of Columbia to the United States District Court for the District of

Columbia.

 
LAW OFFICES
McCARTHY WILSON LEP

A LINITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 1:19-cv-03219-GMH Document 1 Filed 10/25/19 Page 3 of 3

WHEREFORE, the Defendant respectfully requests that the Court accept this Notice of
Removal and requests that this matter be opened and docketed with the United States District
Court for the District of Columbia.

Respectfully submitted,

McCARTHY WILSON, LLP

Litkobert B, Htetheringtow
Robert B. Hetherington, Esq. 401136

[fTonathawR. Clark
Jonathan R. Clark, Esq. 448996

2200 Research Boulevard, Suite 500
Rockville, Maryland 20850

(301) 762-7770

(301) 926-7444 (fax)
hetheringtonr@mewilson.com
clarkj@mewilson.com

Attorneys for Defendant

Stanley Peartman Enterprises, Inc. d/b/a
Congressional Seafood Company

CERTIFICATE OF SERVICE

| HEREBY CERTIFIY that a copy of the foregoing Notice of Removal was filed
electronically and mailed, postage prepaid, this 25" day of October 2019, to:

Christopher T. Nace, Esq.
Paulson & Nace, PLLC

1025 Thomas Jefferson St., NW
Suite 810

Washington, DC 20007
ctnace@paulsonandnace.com
Counsel for Plaintiff

David Fye

7406 Piney Branch Road
Takoma Park, Maryland 20912

[sf TonathouwR. Clark

 
